Case 3:19-cv-01930-PAD Document 27 Filed 10/09/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff
Vv. No: 19-cv-01930
FILED UNDER SEAL
$53,082,824.19 IN U.S. CURRENCY,

Defendant

 

 

BANCO SAN JUAN INTERNACIONAL’S MOTION
TO TREAT THIS MATTER AS A RELATED CASE

Abbe David Lowell, Pro hac vice pending Guillermo Ramos Luifia (USDC-204007)
Eric W. Bloom, Pro hac vice pending PO Box 2763, UPR Station

Christopher D. Man, Pro hac vice pending San Juan, PR 00931-2763

Winston & Strawn LLP (787) 620-0527 (Phone)

1700 K Street, NW (787) 620-0039 (Fax)

Washington, DC 20006 gramlui@yahoo.com

(202) 282-5000 (Phone)
(202) 282-5100 (Fax)
adlowell@winston.com

Counsel for Banco San Juan Internacional, Inc.'

 

' Co-counsel for BSJI, DLA Piper, was not counsel for (No. 19-
Misc.-163), which is sealed, and is thus not in possession of the materials from that matter
referenced in this Motion. For this reason, this brief and its attachments have been prepared by
undersigned counsel only.
Case 3:19-cv-01930-PAD Document 27 Filed 10/09/19 Page 2 of 4

Pursuant to Local Civil Rule 3A(d), the government, “(ujpon filing” this civil forfeiture

action, should have designated it a related case with ee Vis. No. 19-mc-

163 (PG) (2019).? The civil forfeiture in this case concerns $53 million in assets belonging to

Banco San Juan Intemational (3),

In the course of investigating its grounds to bring this forfeiture action, the government executed

a search warrant at BSJI

The government now has brought an
enforcement action through this civil forfeiture proceeding and, as the government must have

anticipated, BSJI has filed a motion for a suppression hearing.

cases are related, and each favors such a related case finding here:

The Local Rules Provide for consideration of 3 factors in deciding whether

 

  

Thus, the
case should “be reassigned to the Judge overseeing the case which was filed earliest.” United
States v. Pescatore, 2006 WL 47451, at *7 (E.D.N.Y. June 5, 2006).

1
Case 3:19-cv-01930-PAD Document 27 Filed 10/09/19 Page 3 of 4

(1) both actions involve the same parties and are based on the same or a similar claim;

(2) both actions involve the same property, transaction, or event; or,

(3) both actions involve similar questions of fact and the same question of law and their
assignment to the same district judge is likely to effectuate a substantial saving of
judicial effort.

Local Civil Rule 3A(d); see also Vaqueria Tres Onjitas, Inc. v. River Cubano, 341 F.

Supp. 2d 69 (D.P.R. 2004) (Casellas, J.) (granting defendant’s motion for related case

designtion
SS Ue States. Astra Motor Cars, 352

F. Supp. 2d 370, 373 (E.D.N.Y. 2005) (holding civil forfeiture action and criminal case

concerning the same property were related, with consideration of common evidence and issues).

Additionally, treating the cases as related would prevent the government from judge

shopping. Vaqueria Tres Onjitas, Inc., 341 F. Supp. 2d at 72-73 (granting defendant’s related

case motion to prevent judge shopping). Here, the government did not designate this as a related

5, rN 0, isis in
precise type of forum shopping that should be prevented.
CONCLUSION

The Court should assign the case to Judge Pérez-Giménez as a related case.
Case 3:19-cv-01930-PAD Document 27 Filed 10/09/19 Page 4 of 4

Dated: October 9, 2019

 

Abbe David Lowell, Pro hac vice pending /s/ Guillermo Ramos Luifia

Eric W. Bloom, Pro hac vice pending Guillermo Ramos Luifia (USDC-204007)
Christopher D. Man, Pro hac vice pending PO Box 2763, UPR Station

Winston & Strawn LLP San Juan, PR 00931-2763

1700 K Street, NW (787) 620-0527 (Phone)

Washington, DC 20006 (787) 620-0039 (Fax)

(202) 282-5000 (Phone) gramlui@yahoo.com

(202) 282-5100 (Fax)
adlowell@winston.com

Counsel for Banco San Juan Internacional, Inc.

CERTIFICATE OF SERVICE
I certify that the foregoing was filed on October 9, 2019 with the Clerk of Court using the
CM/ECF system, which automatically sent a notice of electronic filing to all counsel of record.

/s/ Guillermo-Ramos Luifia
Guillermo Ramos Luifia
